                                          Case 19-14930-RBR                                     Doc 34                Filed 04/30/19                         Page 1 of 68
 Fill in this information to identify the case:

 Debtor name            Advance Case Parts, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               19-14930-RBR
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $           936,488.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $           936,488.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        4,372,352.68


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            47,374.20

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,078,748.27


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,498,475.15




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34       Filed 04/30/19          Page 2 of 68
 Fill in this information to identify the case:

 Debtor name          Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-14930-RBR
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Centennial                                             operating                        8356                                        $259.82



                     IBM Southeast Employees’ Credit
            3.2.     Union                                                  Checking                         3578                                           $0.00




            3.3.     JPMorgan Chase                                         checking                         7103                                        $740.85



                     IBM Southeast Employees’ Credit
            3.4.     Union                                                  payroll                          3586                                  $55,624.63



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $56,625.30
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-14930-RBR                       Doc 34       Filed 04/30/19            Page 3 of 68

 Debtor            Advance Case Parts, Inc.                                                       Case number (If known) 19-14930-RBR
                   Name

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Florida Power & Light - Two Security Deposits                                                                             Unknown



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                    $0.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           566,610.25   -                                   0.00 = ....                $566,610.25
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                            $566,610.25
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            parts and service                         4/15/19                              Unknown         Resale                              Unknown



 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies
            purchase orders                           4/15/15                             $78,783.64       purchase amount                   $78,783.64



 23.        Total of Part 5.                                                                                                             $78,783.64
            Add lines 19 through 22. Copy the total to line 84.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 4 of 68

 Debtor         Advance Case Parts, Inc.                                                      Case number (If known) 19-14930-RBR
                Name

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                78,783.64 Valuation method                           Current Value                  78,783.64

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           computers, monitors, and printer                                                 $0.00                                      $82,922.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $82,922.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 5 of 68

 Debtor         Advance Case Parts, Inc.                                                     Case number (If known) 19-14930-RBR
                Name



 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 NISSAN MAXIMA VIN
                     1N4AA6AP7HC435727                                                 Unknown                                          Unknown


           47.2.     2005 CHEVROLET SILVERADO
                     1GCHC23U05F858688                                                  $7,403.00    Kelley Blue Book                   $7,403.00


           47.3.     2016 CHEVY CORVETTE
                     1G1YD2D79G5113090                                                      $0.00                                             $0.00


           47.4.     2018 NISSAN VAN NV200
                     3N6CMOKN3JK703500                                                      $0.00                                             $0.00


           47.5.     2018 NISSAN VAN NV200
                     3N6CM0KN0JK703499                                                      $0.00                                             $0.00


           47.6.     2018 NISSAN VAN NV200
                     3N6CM0KN4JK701819                                                      $0.00                                             $0.00


           47.7.     2018 NISSAN VAN NV200
                     3N6CM0KN4JK703313                                                      $0.00                                             $0.00


           47.8.     2018 NISSAN VAN NV200
                     3N6CM0KN6JK702065                                                      $0.00                                             $0.00


           47.9.     2018 NISSAN VAN NV200
                     3N6CM0KN3JK701682                                                      $0.00                                             $0.00


           47.10 2018 NISSAN VAN NV200
           .     3N6CMOKN4JK701917                                                          $0.00                                             $0.00


           47.11 2018 NISSAN VAN NV200
           .     3N6CM0KN1JK703303                                                          $0.00                                             $0.00


           47.12 2017 NISSAN VAN NV200
           .     3N6CM0KN5HK706151                                                          $0.00                                             $0.00


           47.13 2017 NISSAN VAN NV200
           .     3N6CM0KN7HK721248                                                          $0.00                                             $0.00


           47.14 2017 NISSAN VAN NV200
           .     3N6CM0KN2HK706284                                                          $0.00                                             $0.00


           47.15 2018 NISSAN VAN NV200
           .     3N6CM0KN3JK703772                                                          $0.00                                             $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 6 of 68

 Debtor         Advance Case Parts, Inc.                                                     Case number (If known) 19-14930-RBR
                Name

           47.16 2015 CHEVY TRUCK
           .     1GB0CUEG1FZ521158                                                          $0.00                                             $0.00


           47.17 2016 HINO FLAT BED
           .     5PVNE8JT0G4S56625                                                          $0.00                                             $0.00


           47.18 2017 GMC Yukon VIN
           .     1GKS1GKC8HR276539                                                     Unknown                                          Unknown


           47.19 2004 Ford FREESTAR
           .     2FMZA52264BA08037                                                       $931.00     Kelley Blue Book                     $931.00


           47.20 2006 CHEVROLET UPLANDER
           .     1GBDV13L46D202666                                                      $2,377.00    Kelley Blue Book                   $2,377.00


           47.21 2014 CHEVROLET VAN
           .     1GCSGAFX1E1171761                                                    $12,175.00     Kelley Blue Book                 $12,175.00


           47.22 2013 CHEVROLET VAN
           .     1GCWGFFA6D1189875                                                    $10,194.00     Kelley Blue Book                 $10,194.00


           47.23 2014 CHEVROLET VAN
           .     1GCSGAFX5E1131599                                                    $12,175.00     Kelley Blue Book                 $12,175.00


           47.24 2014 CHEVROLET VAN
           .     1GCWGGFA5E1153103                                                    $12,175.00     Kelley Blue Book                 $12,175.00


           47.25 1998 HAULMARK VEHICLE TRAILER
           .     16HGB2028WH047946                                                     Unknown                                          Unknown


           47.26 2015 GMC SIERRA 2500
           .     1GT120E88FF152515                                                    $24,117.00     Kelley Blue Book                 $24,117.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           forklift
           2000 KOMATSU MODEL#FG25ST (SER.#)
           554205A                                                                     Unknown                                          Unknown




 51.       Total of Part 8.                                                                                                        $81,547.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19         Page 7 of 68

 Debtor         Advance Case Parts, Inc.                                                      Case number (If known) 19-14930-RBR
                Name


             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease with Advance
                     Case Parts RE
                     Holdings, LLC for the
                     property located at
                     12489 NW 44th St.,
                     Coral Springs, FL                    leasehold                         $0.00                                                  $0.00


            55.2.    Real Estate Lease
                     dated March 31, 2015
                     for office and
                     warehouse located at
                     12485-12489 NW 44th
                     Street, Coral Springs,
                     FL and Addendum to
                     Lease Agreement
                     dated January 1,
                     2017                                 leasehold                         $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 8 of 68

 Debtor         Advance Case Parts, Inc.                                                      Case number (If known) 19-14930-RBR
                Name

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.advancecaseparts.com                                                   Unknown                                                 $0.00



 62.        Licenses, franchises, and royalties
            State of Florida Department of Business and
            Professional Regulation license CAC1818881
            issued 7/12/2018 for Class A Air Conditioning
            Contractor                                                                      $0.00                                              $0.00


            State of Florida Department of Agriculture and
            Consumer Services License Number L132368
            Liquefied Petroleum Gas License effective
            September 25, 2015 through August 31, 2019.                                     $0.00                                              $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Debtor's goodwill.                                                         Unknown                                                 $0.00



 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 9 of 68

 Debtor         Advance Case Parts, Inc.                                                     Case number (If known) 19-14930-RBR
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Counterclaim in the case styled 2909 Lee Blvd.
           Supermarket Corp. v. Advance Case Parts, Inc.; Lee
           County Case No. 17-CA-002654                                                                                               $70,000.00



           Brevard County School Board client services agreement                                                                        Unknown


           Broward County Board of Commissioners
           Contract No. W1348408Q1 Kitchen Appliance Repairs                                                                            Unknown


           Folliet LLC
           Service Partner Agreement dated March 11, 2019                                                                               Unknown


           Miami-Dade Board of County Commissioners
           Bid No. RTQ-00256 Repairs Replacement/Parts Appl. &
           Kitc.                                                                                                                        Unknown


           Miami-Dade County Public Schools
           Contract ITB-15-075-AC - Kitchen Equipment Repairs
           and/or Install                                                                                                               Unknown


           Palm Beach County Board of County Commission
           Term Contract #750727C - Repair of Commercial
           Kitchen Equipment                                                                                                            Unknown


           Palm Beach County Board of County Commission
           Term contract #650355D Repair of Kitchen Equipment,
           Commercial, Gas                                                                                                              Unknown


           Palm Beach County School District
           Bid #17C-38T Term Contract for Purchase and
           Installation of Indoor and Outdoor Walk-in Collers and
           Freezers                                                                                                                     Unknown


           Palm Beach County School District
           RFQ #150705/CC Commercial Kitchen Appliances,
           Preventative Maintenance & Repair, Term Conrtact                                                                             Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                  Case 19-14930-RBR                     Doc 34      Filed 04/30/19       Page 10 of 68

 Debtor         Advance Case Parts, Inc.                                                     Case number (If known) 19-14930-RBR
                Name

           Palm Beach County School District
           Quote No. 1805-103T for Q-Tec Installation Project -
           Phase II                                                                                                                     Unknown


           Palm Beach State College
           Service Agreement dated July 9, 2018                                                                                         Unknown


           Publix Super Markets, Inc.
           Services Agreement dated July 15, 2013 and Statement
           of Work dated July 15, 2013                                                                                                  Unknown


           School District of Palm Beach County, FL
           Term Conrtact for HVAC Light Commercial Repairs,
           Service and Installations                                                                                                    Unknown


           School District of Palm Beach County, FL
           Term Contract for Cafeteria and Culinary Arts
           Equipmenet, OEM Parts, Installation and Repair                                                                               Unknown


           Univex Corporation
           Authorized Service Agreement dated January 10, 2017                                                                          Unknown


           Univex Corporation
           warranty services effective January 10, 2017                                                                                 Unknown




 78.       Total of Part 11.                                                                                                       $70,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                     Case 19-14930-RBR                              Doc 34             Filed 04/30/19                Page 11 of 68

 Debtor          Advance Case Parts, Inc.                                                                            Case number (If known) 19-14930-RBR
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $56,625.30

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $566,610.25

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $78,783.64

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $82,922.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $81,547.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $70,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $936,488.19           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $936,488.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                      Case 19-14930-RBR                     Doc 34           Filed 04/30/19        Page 12 of 68
 Fill in this information to identify the case:

 Debtor name          Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)              19-14930-RBR
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:       List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Ally                                          Describe debtor's property that is subject to a lien                  $17,104.19                Unknown
        Creditor's Name                               2017 NISSAN MAXIMA VIN
                                                      1N4AA6AP7HC435727
        PO Box 9001948
        Louisville, KY 40290-1948
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Ally                                          Describe debtor's property that is subject to a lien                  $29,314.49                Unknown
        Creditor's Name                               2017 GMC Yukon VIN 1GKS1GKC8HR276539
        PO Box 9001948
        Louisville, KY 40290-1948
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-14930-RBR                       Doc 34           Filed 04/30/19          Page 13 of 68
 Debtor       Advance Case Parts, Inc.                                                                 Case number (if know)   19-14930-RBR
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   CDS Business Services                          Describe debtor's property that is subject to a lien                       $0.00              $0.00
       Creditor's Name                                All assets of the Debtor, all Accounts, all
                                                      Equipment, all Commercial Tort Claims, all
                                                      General Intangibles, all Chattel Paper, all
       60 Hempstead Ave                               Inventory, all Negotiable Collateral, all
       PO Box 380                                     Investment Property, all Financial Assets.
       West Hempstead, NY 11552
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/17/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.4
       Corporation Service
       Company, as Rep                                Describe debtor's property that is subject to a lien                       $0.00              $0.00
       Creditor's Name                                All personal property of the Debtor.
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/20/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

       Corporation Service
 2.5                                                  Describe debtor's property that is subject to a lien                       $0.00              $0.00
       Company, as Rep.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-14930-RBR                       Doc 34           Filed 04/30/19          Page 14 of 68
 Debtor       Advance Case Parts, Inc.                                                                 Case number (if know)   19-14930-RBR
              Name

       Creditor's Name                                All accounts, chattel paper, documents,
                                                      instruments, general intangibles, payment
                                                      intangibles, goods, inventory, investment
                                                      property, rents and income. All machinery
       PO Box 2576                                    and equipment.
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/12/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

       Crossroads Financial
 2.6                                                  Describe debtor's property that is subject to a lien                       $0.00              $0.00
       Group, LLC
       Creditor's Name                                All assets of the Debtor.
       200 S. College St
       Suite 1400
       Charlotte, NC 28202
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       8/17/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

       CT Corporation System, as
 2.7                                                  Describe debtor's property that is subject to a lien                       $0.00              $0.00
       Rep.
       Creditor's Name                                Receivables
       330 N Brand Blvd
       Ste 700
       Attn. SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 19-14930-RBR                       Doc 34           Filed 04/30/19          Page 15 of 68
 Debtor       Advance Case Parts, Inc.                                                                 Case number (if know)      19-14930-RBR
              Name

       12/15/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 2.8   Financial Agent Services                       Describe debtor's property that is subject to a lien                           $0.00             $0.00
       Creditor's Name                                All personal assets.
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/1/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 2.9   Newtek Business Credit                         Describe debtor's property that is subject to a lien                 $1,117,119.00         Unknown
       Creditor's Name                                parts and service
       60 Hempstead Ave
       5th Floor
       West Hempstead, NY 11552
       Creditor's mailing address                     Describe the lien
                                                      UCC-1 and Accounts Receivable
                                                      Administration Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/17/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 2.1   Newtek Small Business
 0     Finance, LLC                                   Describe debtor's property that is subject to a lien                     $208,815.00       Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                    Case 19-14930-RBR                       Doc 34           Filed 04/30/19          Page 16 of 68
 Debtor       Advance Case Parts, Inc.                                                                 Case number (if know)    19-14930-RBR
              Name

       Creditor's Name                                All personal property of the Debtor.
       60 Hempstead Ave
       2nd FL
       West Hempstead, NY 11552
       Creditor's mailing address                     Describe the lien
                                                      UCC-1 and Security Agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/24/2015                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 2.1   Newtek Small Business
 1     Finance, LLC                                   Describe debtor's property that is subject to a lien                        $0.00        Unknown
       Creditor's Name                                All of Debtor's right, title and interest in all
       60 Hempstead Ave                               personal property of Debtor.
       2nd FL
       West Hempstead, NY 11552
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/17/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed

 2.1   Newtek Small Business
 2     Finance, LLC                                   Describe debtor's property that is subject to a lien                 $3,000,000.00       Unknown
       Creditor's Name                                All personal property- subordinated lien on
       60 Hempstead Ave                               accounts and inventory.
       2nd FL
       West Hempstead, NY 11552
       Creditor's mailing address                     Describe the lien
                                                      SBA loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/31/15                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5009

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                     Case 19-14930-RBR                      Doc 34           Filed 04/30/19          Page 17 of 68
 Debtor       Advance Case Parts, Inc.                                                                 Case number (if know)       19-14930-RBR
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.1    Secured Lender Solutions,
 3      LLC                                           Describe debtor's property that is subject to a lien                           $0.00              $0.00
        Creditor's Name                               Any and all assets of the Debtor.
        PO Box 2576
        Springfield, IL 62708
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/4/2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed

 2.1    Secured Lender Solutions,
 4      LLC                                           Describe debtor's property that is subject to a lien                           $0.00              $0.00
        Creditor's Name                               All accounts, chattel paper, documents,
                                                      instruments, general intangibles, payment
                                                      intangibles, goods, inventory, investment
                                                      property, rents and income. All machinery
        PO Box 2576                                   and equipment.
        Springfield, IL 62708
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        8/14/2015                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed


                                                                                                                               $4,372,352.6
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         8

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-14930-RBR                   Doc 34         Filed 04/30/19               Page 18 of 68
 Debtor       Advance Case Parts, Inc.                                                           Case number (if know)         19-14930-RBR
              Name

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Newtek Business Credit
        1981 Marcus Ave, Ste 130                                                                          Line   2.9
        New Hyde Park, NY 11042

        Newtek Business Services Corp.
        Attn. Legal Dept.                                                                                 Line   2.9
        212 W. 35th St., 2nd FL
        New York, NY 10001




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 19 of 68
 Fill in this information to identify the case:

 Debtor name         Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)          19-14930-RBR
                                                                                                                                            Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim          Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $1,608.67         $1,608.67
           Albert Sanchez                                            Check all that apply.
           14225 SW 164 Terrace                                       Contingent
           Miami, FL 33177                                            Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           April 8 - April 15, 2019                                  wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $1,258.44         $1,258.44
           Aldo Humberto Boggio                                      Check all that apply.
           7890 NW 11th Ct                                            Contingent
           Hollywood, FL 33024                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           April 8 - April 15, 2019                                  wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   46527                                Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 20 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,033.60    $1,033.60
          Alfredo Brown                                              Check all that apply.
          18641 NW 11 Place                                           Contingent
          Miami, FL 33169                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,305.92    $1,305.92
          Ashley B. Valldeperas                                      Check all that apply.
          4208 NW 73rd Ave                                            Contingent
          Coral Springs, FL 33065                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,391.89    $1,391.89
          Bernardo Araujo                                            Check all that apply.
          7461 NW 176 Terr.                                           Contingent
          Hialeah, FL 33015                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $940.90    $940.90
          Carlos J. Tiuso                                            Check all that apply.
          9007 Vineyard Lake Dr.                                      Contingent
          Plantation, FL 33324                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 21 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $259.63    $259.63
          Cayla Hope Podhurst                                        Check all that apply.
          12760 NW 15th St.                                           Contingent
          Coral Springs, FL 33071                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $963.09    $963.09
          Charles Gentry Rodgers                                     Check all that apply.
          6563 NW 1st Ct.                                             Contingent
          Margate, FL 33063                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $639.27    $639.27
          Creg S. Lauda                                              Check all that apply.
          6362 NW 29th Ct                                             Contingent
          Margate, FL 33063                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,299.96    $1,299.96
          Daniel Adams Mane                                          Check all that apply.
          4412 SW 24th Ave.                                           Contingent
          Fort Lauderdale, FL 33312                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 22 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,013.02    $1,013.02
          Deshorn Lorenzo Queeley                                    Check all that apply.
          7961 NW 44th Ct APT 2                                       Contingent
          Coral Springs, FL 33065                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $504.94    $504.94
          Elkin D. Marquez                                           Check all that apply.
          19800 SW 180th Ave. Lot #265                                Contingent
          Miami, FL 33187                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,441.79    $1,441.79
          Etzer Coriolan                                             Check all that apply.
          680 NE 132 St.                                              Contingent
          North Miami, FL 33161                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $553.19    $553.19
          George E. Hude, Jr.                                        Check all that apply.
          8172 Ocho Rios Ln                                           Contingent
          Wellington, FL 33414                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   benefits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 23 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,589.79    $1,589.79
          Giraldo L. Delgado                                         Check all that apply.
          4134 W 10 Ln                                                Contingent
          Hialeah, FL 33012                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,556.56    $1,556.56
          Jonathan E. Abrantes                                       Check all that apply.
          621 NE 39th St.                                             Contingent
          Pompano Beach, FL 33064                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,046.62    $1,046.62
          Julio Delgado                                              Check all that apply.
          3320 SW 1st Ct.                                             Contingent
          Deerfield Beach, FL 33442                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,165.13    $1,165.13
          Kiska Austin                                               Check all that apply.
          440 SE 2nd Ave. C24                                         Contingent
          Deerfield Beach, FL 33441                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 24 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $673.69    $673.69
          Kymberly F. Schneider                                      Check all that apply.
          7210 East Oakridge C Unit 23B                               Contingent
          Lantana, FL 33462                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,334.68    $2,334.68
          Luis Hernadez                                              Check all that apply.
          908 W 79th St                                               Contingent
          Hialeah, FL 33014                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $907.37    $907.37
          Luis R. Arias                                              Check all that apply.
          1531 DREXEL RD LOT 30                                       Contingent
          West Palm Beach, FL 33417                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,677.56    $1,677.56
          Marianne Stimper                                           Check all that apply.
          153 N Ketch Dr                                              Contingent
          Sunrise, FL 33326                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 25 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,617.92    $2,617.92
          Mark A. Goldstein                                          Check all that apply.
          610 Christina Dr. Apt. 104                                  Contingent
          Royal Palm Beach, FL 33414                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,718.06    $2,718.06
          Michael G. Picardi Sr.                                     Check all that apply.
          21321 Chinaberry Dr                                         Contingent
          Boca Raton, FL 33428                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,407.96    $1,407.96
          Michael M. Packer                                          Check all that apply.
          919 Snowden Dr                                              Contingent
          Lake Worth, FL 33461                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,096.08    $1,096.08
          Michael P. Picardi                                         Check all that apply.
          5130 Las Verdes Circle APT 315                              Contingent
          Delray Beach, FL 33484                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 26 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $857.14    $857.14
          Mindy J. Zanger                                            Check all that apply.
          5747 NW 125th Ave.                                          Contingent
          Coral Springs, FL 33076                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $905.80    $905.80
          Patrick V. Speights Jr.                                    Check all that apply.
          2621 N 72nd Way                                             Contingent
          Hollywood, FL 33024                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,766.61    $1,766.61
          Paul G. Zapf                                               Check all that apply.
          5561 Berrywood Dr                                           Contingent
          Lake Worth, FL 33467                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $345.37    $345.37
          Paul Podhurst                                              Check all that apply.
          12760 NW 15th St                                            Contingent
          Coral Springs, FL 33071                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   benefits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19              Page 27 of 68
 Debtor       Advance Case Parts, Inc.                                                                        Case number (if known)   19-14930-RBR
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $889.51    $889.51
          Peggy M. Bravo                                             Check all that apply.
          8350 NW 25th Court                                          Contingent
          Sunrise, FL 33322                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,365.67    $1,365.37
          Peter Josef Brandl                                         Check all that apply.
          11550 SW 83 Terrace                                         Contingent
          Miami, FL 33173                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,343.78    $2,343.78
          Richard J. Gerhad                                          Check all that apply.
          1421 NE 14th Ct Apt Q20                                     Contingent
          Jensen Beach, FL 34957                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,030.06    $1,030.06
          Rita Balbirer                                              Check all that apply.
          5747 NW 125 Ave                                             Contingent
          Pompano Beach, FL 33076                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          April 8 - April 15, 2019                                   wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                            Doc 34            Filed 04/30/19                Page 28 of 68
 Debtor        Advance Case Parts, Inc.                                                                       Case number (if known)          19-14930-RBR
               Name

 2.35       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,092.49    $1,092.49
            Roger Conard                                             Check all that apply.
            13869 Sheffield St.                                       Contingent
            Wellington, FL 33414                                      Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            April 8 - April 15, 2019                                 wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.36       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $2,837.21    $2,837.21
            Ronald Rambaran                                          Check all that apply.
            6210 NW 18th St.                                          Contingent
            Sunrise, FL 33313                                         Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            April 8 - April 15, 2019                                 wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.37       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $934.83     $934.83
            Sthephanie Esteves Abrantes                              Check all that apply.
            621 NE 39th St.                                           Contingent
            Pompano Beach, FL 33064                                   Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
            April 8 - April 15, 2019                                 wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           2909 Lee Blvd. Supermarket Corp.                                         Contingent
           2909 Lee Blvd
           Lehigh Acres, FL 33971
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number                                         Basis for the claim:     lawsuit
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $657.00
           Accountemps                                                              Contingent
           12400 Collections Center Dr.                                             Unliquidated
           Chicago, IL 60693                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     accounting services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 10 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 29 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Advance Case Parts RE Holdings LLC                                  Contingent
          12489 NW 44th St                                                    Unliquidated
          Pompano Beach, FL 33065                                             Disputed
          Date(s) debt was incurred
                                                                                           Real Estate Lease dated March 31, 2015 for office and
                                                                             Basis for the claim:
          Last 4 digits of account number                                    warehouse located at 12485-12489 NW 44th Street, Coral Springs, FL
                                                                             and Addendum to Lease Agreement dated January 1, 2017
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $142.00
          Alfa International Corp                                             Contingent
          4 Kaysal Ct                                                         Unliquidated
          Armonk, NY 10504                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $31,789.00
          Alto-Shaam Inc.                                                     Contingent
          PO Box 450                                                          Unliquidated
          Menomonee Falls, WI 53052                                           Disputed
          Date(s) debt was incurred 6/19/2018
                                                                             Basis for the claim:    Order Granting Plaintiff's Motion for Summary
          Last 4 digits of account number                                    Judgment
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,185.00
          Altus GTS, Inc.                                                     Contingent
          2400 Veterans Blvd                                                  Unliquidated
          Ste 300                                                             Disputed
          Kenner, LA 70062
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,269.00
          American Express Gold                                               Contingent
          PO Box 650448                                                       Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       3001
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,635.00
          American Express Platinum                                           Contingent
          PO Box 650448                                                       Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       3004
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,008.00
          American Express Plum                                               Contingent
          PO Box 650448                                                       Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       2000
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 30 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $138,069.00
          American Management Services, Inc.                                  Contingent
          8250 Exchange Dr.                                                   Unliquidated
          Ste 132                                                             Disputed
          Orlando, FL 32809
                                                                             Basis for the claim:    professional fees for consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $65,274.00
          American Panel Corporation                                          Contingent
          5800 SE 78th St                                                     Unliquidated
          Ocala, FL 34472                                                     Disputed
          Date(s) debt was incurred 9/14/2018
                                                                             Basis for the claim:    Stipulation of Settlement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $222.00
          AT&T                                                                Contingent
          PO Box 105262                                                       Unliquidated
          Atlanta, GA 30348-5262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    telephone
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,224.00
          Biro Manufacturing Co.                                              Contingent
          1114 W. Main St.                                                    Unliquidated
          Lakeside Marblehead, OH 43440-2099                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    lawsuit/ Settlement amount
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Bizerba USA, Inc.                                                   Contingent
          PO Box 826704                                                       Unliquidated
          Philadelphia, PA 19182-6704                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,670.00
          BKI Worldwide/Bevles                                                Contingent
          2813 Grandview Dr                                                   Unliquidated
          Simpsonville, SC 29680                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Broward County Tax Collector                                        Contingent
          115 S. Andrews Ave                                                  Unliquidated
          Room A100                                                           Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 31 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Brown & Brown of Florida, Inc.                                      Contingent
          1201 W. Cypress Creek Rd #130                                       Unliquidated
          PO Box 5727                                                         Disputed
          Fort Lauderdale, FL 33310
                                                                             Basis for the claim:    insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,889.00
          Catskill Truck Repairs                                              Contingent
          1 Compass Road                                                      Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    auto repair
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Charles Monroe
          c/o Jennifer Lipinski, Esq.                                         Contingent
          Gordon & Partners, P.A.                                             Unliquidated
          4114 Northlake Blvd.                                                Disputed
          Palm Beach Gardens, FL 33410
                                                                             Basis for the claim:    lawsuit
          Date(s) debt was incurred 7/9/2018
          Last 4 digits of account number 2785                               Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,774.20
          Chase Visa Business Card Services                                   Contingent
          PO Box 15298                                                        Unliquidated
          Wilmington, DE 19850-5298                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       4389
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,564.00
          Chernoff Sales, Inc.                                                Contingent
          6280 NW 27th Way                                                    Unliquidated
          Fort Lauderdale, FL 33309                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,658.00
          Cintas                                                              Contingent
          PO Box 13365                                                        Unliquidated
          Newark, NJ 07101-3365                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    uniforms
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $213.00
          Commercial Kitchen Mechaniks, LLC                                   Contingent
          1615 Ripley Run                                                     Unliquidated
          Fort Lauderdale, FL 33314                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 32 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,607.00
          Copans Printing & Graphics                                          Contingent
          2087 N. Powerline Road                                              Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    office supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,012.23
          Corrigan Corporation of America                                     Contingent
          104 Ambrogio Dr                                                     Unliquidated
          Gurnee, IL 60031                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Decoral America Corporation                                         Contingent
          12481 NW 44th St                                                    Unliquidated
          Coral Springs, FL 33065                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    security deposit for rental of warehouse
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,919.00
          Dell Financial Services LLC                                         Contingent
          P.O. Box 5275                                                       Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal settlement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,047.00
          Diverse Technology Inc.                                             Contingent
          2949 Sunrise Hwy                                                    Unliquidated
          Islip Terrace, NY 11752                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    IT service vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $713.00
          Dotnet Services                                                     Contingent
          PO Box 772215                                                       Unliquidated
          Miami, FL 33177-2215                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    IT services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,558.00
          Emmies Properties                                                   Contingent
          235 Ellamar Rd                                                      Unliquidated
          West Palm Beach, FL 33405                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 33 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,935.00
          Enterprise Fleet Management                                         Contingent
          9315 Olive Blvd                                                     Unliquidated
          Saint Louis, MO 63132                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    lease program
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $33,488.00
          FedEx Corporate Services, Inc.                                      Contingent
          942 South Shady Grove Rd                                            Unliquidated
          Memphis, TN 38120                                                   Disputed
          Date(s) debt was incurred 9/11/2018
                                                                             Basis for the claim:    Stipulation of Settlement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $204.00
          Folliet LLC                                                         Contingent
          801 Church Ln                                                       Unliquidated
          Easton, PA 18040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $110.00
          Forever Propane                                                     Contingent
          350 NE 44th St                                                      Unliquidated
          Oakland Park, FL 33334                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    propane
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          FPL                                                                 Contingent
          General Mail Facility                                               Unliquidated
          Miami, FL 33188-0001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $79,570.00
          George E. Hude, Jr.                                                 Contingent
          8172 Ocho Rios Ln                                                   Unliquidated
          Wellington, FL 33414                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,073.00
          German Knife                                                        Contingent
          4184 Conant St                                                      Unliquidated
          Long Beach, CA 90808                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 34 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,049.92
          Giles Enterprises Inc.                                              Contingent
          2750 Gunter Park Dr W                                               Unliquidated
          Montgomery, AL 36109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Gold Medal Products Co.                                             Contingent
          10700 Medallion Dr                                                  Unliquidated
          Cincinnati, OH 45241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $678.35
          Government Process Services, Inc.                                   Contingent
          8003 SVL Box                                                        Unliquidated
          Victorville, CA 92395                                               Disputed
          Date(s) debt was incurred 2/5/2019
                                                                             Basis for the claim:    Invoice No. 11306
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,591.00
          Hinshaw & Culbertson, LLP                                           Contingent
          2525 Ponce de Leon Blvd.                                            Unliquidated
          4th FL                                                              Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hobart Service - Miami                                              Contingent
          9100 NW 7th Ave                                                     Unliquidated
          Miami, FL 33150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Howard-McCray                                                       Contingent
          831 East Cayuga St                                                  Unliquidated
          Philadelphia, PA 19124                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $90,579.00
          IBM Southeast Employee Fed Credit Union                             Contingent
          5070 PGA Blvd                                                       Unliquidated
          Suite 100                                                           Disputed
          Palm Beach Gardens, FL 33418
                                                                             Basis for the claim:    Visa Platinum credit card
          Date(s) debt was incurred
          Last 4 digits of account number       4751                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 35 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          KaTom Restaurant Supply                                             Contingent
          305 Katom Dr                                                        Unliquidated
          Kodak, TN 37764                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $535.00
          Label-It, Inc.                                                      Contingent
          10100 Northest 116 Way                                              Unliquidated
          Suite 1                                                             Disputed
          Miami, FL 33178
                                                                             Basis for the claim:    vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,242.00
          Lowe Refrigeration, Inc.                                            Contingent
          105 Cecil Ct                                                        Unliquidated
          Fayetteville, GA 30214                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          LVO Manufacturing                                                   Contingent
          808 North 2nd Ave East                                              Unliquidated
          Rock Rapids, IA 51246                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          M&E MFG Co.                                                         Contingent
          PO BOX 1548                                                         Unliquidated
          Kingston, NY 12402                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,498.00
          Mainca USA                                                          Contingent
          411 Eichelberg St                                                   Unliquidated
          Saint Louis, MO 63111                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $95.00
          Maltech Security Systems, Inc.                                      Contingent
          15362 79th Ct N                                                     Unliquidated
          Loxahatchee, FL 33470-3125                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    security for building
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 36 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Miami-Dade County Tax Collector                                     Contingent
          200 NW 2 Ave                                                        Unliquidated
          Miami, FL 33128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    licensing/tax receipts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,000.00
          New York Mart Sunrise, Inc.                                         Contingent
          10065 Sunset Strip                                                  Unliquidated
          Fort Lauderdale, FL 33322                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Stipulation of Settlement at Mediation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          North Springs Japanese Car Care                                     Contingent
          12294 Wiles Rd                                                      Unliquidated
          Fort Lauderdale, FL 33321                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,293.00
          Oliver Packaging & Equipment Co.                                    Contingent
          PO Box 8506                                                         Unliquidated
          Carol Stream, IL 60197-8056                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $76,405.00
          Parts Town, LLC                                                     Contingent
          1150A N Swift Rd                                                    Unliquidated
          Addison, IL 60101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $48,545.00
          Paul Podhurst                                                       Contingent
          12760 NW 15th St                                                    Unliquidated
          Coral Springs, FL 33071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $62,953.00
          Paul Podhurst;Donna Hancock;Susan                                   Contingent
          Hatche                                                              Unliquidated
          12760 NW 15th St                                                    Disputed
          Coral Springs, FL 33071
                                                                             Basis for the claim:    loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 37 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,569.00
          Pearl Capital                                                       Contingent
          525 Washington Blvd                                                 Unliquidated
          22nd FL                                                             Disputed
          Jersey City, NJ 07310
                                                                             Basis for the claim:    loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Premium Assignment Corporation                                      Contingent
          PO Box 8000                                                         Unliquidated
          Tallahassee, FL 32314-8000                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    financing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $44,180.00
          Prime Refrigeration                                                 Contingent
          5860 Central Ave, Unit 110                                          Unliquidated
          Riverside, CA 92504                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal settlement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,149.00
          QuestingHound Technology Partners                                   Contingent
          3155 SW 10th St, Suite N                                            Unliquidated
          Deerfield Beach, FL 33442                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    copier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,720.00
          Resnick Supermarket Equipment                                       Contingent
          510 Wild Trnpk                                                      Unliquidated
          Mountain Dale, NY 12763                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,168.00
          Shapiro Blasi Wasserman & Hermann, P.A.                             Contingent
          7777 Glades Rd                                                      Unliquidated
          Suite 400                                                           Disputed
          Boca Raton, FL 33434
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,200.00
          Sirman USA, Inc.                                                    Contingent
          9490 Franklin Ave                                                   Unliquidated
          Franklin Park, IL 60131                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal settlement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 38 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Skyfood Equipment, LLC                                              Contingent
          11900 Biscayne Blvd                                                 Unliquidated
          Suite 616                                                           Disputed
          Miami, FL 33181
                                                                             Basis for the claim:    Non-payment per Settlement Agreement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $517.00
          Staples Advantage                                                   Contingent
          PO Box 405386                                                       Unliquidated
          Atlanta, GA 30384-5386                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    office supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Structural Concepts                                                 Contingent
          888 East Porter Rd                                                  Unliquidated
          Muskegon, MI 49441                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,461.00
          Supermarket Parts Warehouse                                         Contingent
          715 Glen Wild Rd, Bldg #2                                           Unliquidated
          Woodridge, NY 12789                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,196.00
          Supermarket Parts Warehouse                                         Contingent
          715 Glen Wild Rd, Bldg #2                                           Unliquidated
          Woodridge, NY 12789                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,118.00
          Sutton Leasing                                                      Contingent
          3555 East 14 Mile Rd                                                Unliquidated
          Sterling Heights, MI 48310                                          Disputed
          Date(s) debt was incurred
                                                                                            lease of 2015 CHEVY TRUCK 1GB0CUEG1FZ521158
                                                                             Basis for the claim:
          Last 4 digits of account number                                    and 2016 HINO FLAT BED 5PVNE8JT0G4S56625
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,110.72
          T-Mobile                                                            Contingent
          PO Box 790047                                                       Unliquidated
          Saint Louis, MO 63179-0047                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    phones
          Last 4 digits of account number       8599
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 39 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,427.64
          T-Mobile                                                            Contingent
          PO Box 790047                                                       Unliquidated
          Saint Louis, MO 63179-0047                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    phones
          Last 4 digits of account number       2250
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,806.72
          The Penn Mutual Life Insurance                                      Contingent
          PO Box 178                                                          Unliquidated
          Philadelphia, PA 19105-0178                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    secondary life insurance on officers
          Last 4 digits of account number                                    Policy Nos.
                                                                             8370343
                                                                             8370346
                                                                             8370356
                                                                             8370358
                                                                             2697673
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Travelers                                                           Contingent
          PO Box 660317                                                       Unliquidated
          Dallas, TX 75266-0317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $388.00
          Turbochef Technologies. Inc.                                        Contingent
          16646 Collection Center Dr                                          Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Universal Advantage Fleet Card                                      Contingent
          PO Box 70887                                                        Unliquidated
          Charlotte, NC 28272-0887                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,785.49
          UPS                                                                 Contingent
          P.O Box 7247-0244                                                   Unliquidated
          Philadelphia, PA 19170-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Freight for parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,504.00
          Verizon Connect Fleet USA                                           Contingent
          PO Box 347472                                                       Unliquidated
          Pittsburgh, PA 15251-4472                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fleet GPS
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34          Filed 04/30/19                 Page 40 of 68
 Debtor       Advance Case Parts, Inc.                                                                Case number (if known)            19-14930-RBR
              Name

 3.80      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Vikng East                                                         Contingent
           325 Horizon Dr                                                     Unliquidated
           Suwanee, GA 30024                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           WEX Bank/Speedway                                                  Contingent
           PO Box 6293
           Carol Stream, IL 60197
                                                                              Unliquidated
           Date(s) debt was incurred
                                                                              Disputed
           Last 4 digits of account number                                   Basis for the claim:    Notice Only
                                                                             Is the claim subject to offset?    No  Yes
 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,270.00
           Win-Holt Equipment Corp.                                           Contingent
           P.O. Box 75359                                                     Unliquidated
           Chicago, IL 60675                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    equipment vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,435.00
           Windstream Communications                                          Contingent
           PO Box 9001950                                                     Unliquidated
           Louisville, KY 40290                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    phone system vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,800.00
           WWEX Franchise Holdings, LLC                                       Contingent
           2323 Victory Ave                                                   Unliquidated
           Ste 1600                                                           Disputed
           Dallas, TX 75219
                                                                                            Agreement-Stipulation of the Parties/Final Order
                                                                             Basis for the claim:
           Date(s) debt was incurred 4/3/2019
                                                                             Approving Stipulation/Order of Dismissal/Case Settled
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Allan M. Stein, Esq.
           Rosenfeld Stein Batta, P.A.                                                                Line     3.66
           21490 West Dixie Highway
           Miami, FL 33180                                                                                  Not listed. Explain


 4.2       Bizerba USA, Inc.
           PO Box 13365                                                                               Line     3.14
           Newark, NJ 07101-3365
                                                                                                            Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 22 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34        Filed 04/30/19              Page 41 of 68
 Debtor       Advance Case Parts, Inc.                                                           Case number (if known)         19-14930-RBR
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.3      BKI Worldwide/Bevles
          29804 Network Place                                                                    Line   3.15
          Chicago, IL 60673-1298
                                                                                                       Not listed. Explain

 4.4      Chernoff Sales, Inc.
          3050 SW 42nd Street                                                                    Line   3.21
          Fort Lauderdale, FL 33312
                                                                                                       Not listed. Explain

 4.5      Cintas
          PO Box 826704                                                                          Line   3.22
          Philadelphia, PA 19182-6704
                                                                                                       Not listed. Explain

 4.6      Cintas
          3050 SW 42nd Street                                                                    Line   3.22
          Attn. 49K
          Fort Lauderdale, FL 33312                                                                    Not listed. Explain


 4.7      Donna Hancock
          904 Denery Lane                                                                        Line   3.58
          Fort Pierce, FL 34951
                                                                                                       Not listed. Explain

 4.8      Jack W. Merritt, Esq.
          Merritt & Sanderson                                                                    Line   3.1
          690 South Tamiami Trail
          Osprey, FL 34229                                                                             Not listed. Explain


 4.9      Lee Gartner, Esq.
          1440 Coral Ridge Dr                                                                    Line   3.84
          Suite 221
          Pompano Beach, FL 33071                                                                      Not listed. Explain


 4.10     Receivable Management Services
          1250 E. Diehl Rd                                                                       Line   3.76
          Naperville, IL 60563
                                                                                                       Not listed. Explain

 4.11     Richard James & Assocs.
          4317 NE Thurston Way                                                                   Line   3.61
          Vancouver, WA 98662
                                                                                                       Not listed. Explain

 4.12     Susan Hatcher
          7003 Pacific Ave                                                                       Line   3.58
          Delray Beach, FL 33483
                                                                                                       Not listed. Explain

 4.13     The Travelers Idemnity Company
          Attn. Rochele Velasquez                                                                Line   3.19                               2785
          PO Box 430
          Buffalo, NY 14240-0430                                                                       Not listed. Explain


 4.14     Thomas J. Maccari, Esq.
          7700 Congress Ave Ste 1133                                                             Line   3.11
          Boca Raton, FL 33487
                                                                                                       Not listed. Explain

 4.15     Thomas J. Maccari, Esq.
          7700 Congress Ave Ste 1133                                                             Line   3.32
          Boca Raton, FL 33487
                                                                                                       Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 23 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34        Filed 04/30/19                 Page 42 of 68
 Debtor       Advance Case Parts, Inc.                                                           Case number (if known)            19-14930-RBR
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.16      Thomas J. Maccari, Esq.
           7700 Congress Ave Ste 1133                                                            Line      3.5
           Boca Raton, FL 33487
                                                                                                       Not listed. Explain

 4.17      Tony Pornprinya, Esq.
           1555 NE 123rd St                                                                      Line      3.53
           Miami, FL 33161
                                                                                                       Not listed. Explain

 4.18      Valentine & Kebartas LLC
           15 Union St                                                                           Line      3.27
           Suite 202
           Lawrence, MA 01840                                                                          Not listed. Explain


 4.19      Valentine & Kebartas LLC
           PO Box 325                                                                            Line      3.27
           Lawrence, MA 01842-0625
                                                                                                       Not listed. Explain

 4.20      Wex Inc.
           97 Darling Ave                                                                        Line      3.81
           South Portland, ME 04106
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     47,374.20
 5b. Total claims from Part 2                                                                        5b.    +     $                  1,078,748.27

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    1,126,122.47




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                  Case 19-14930-RBR                    Doc 34      Filed 04/30/19           Page 43 of 68
 Fill in this information to identify the case:

 Debtor name         Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-14930-RBR
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Real Estate Lease
              lease is for and the nature of              dated March 31, 2015
              the debtor's interest                       for office and
                                                          warehouse located at
                                                          12485-12489 NW 44th
                                                          Street, Coral Springs,
                                                          FL and Addendum to
                                                          Lease Agreement dated
                                                          January 1, 2017
                  State the term remaining                terminates March 31,
                                                          2040                       Advance Case Parts RE Holdings LLC
              List the contract number of any                                        12489 NW 44th St
                    government contract                                              Pompano Beach, FL 33065


 2.2.         State what the contract or                  client services
              lease is for and the nature of              agreement
              the debtor's interest

                  State the term remaining
                                                                                     Brevard County School Board
              List the contract number of any                                        2700 Judge Fran Jamieson Way
                    government contract                                              Viera, FL 32940


 2.3.         State what the contract or                  Contract No.
              lease is for and the nature of              W1348408Q1 Kitchen
              the debtor's interest                       Appliance Repairs

                  State the term remaining                                           Broward County Board of Commissioners
                                                                                     115 S. Andrews Ave
              List the contract number of any                                        Room 409
                    government contract                                              Fort Lauderdale, FL 33301


 2.4.         State what the contract or                  Client Services
              lease is for and the nature of              Agreement dated May
              the debtor's interest                       10, 2016                   CoAdvantage/MS PEO II LLC
                                                                                     Attn. Legal Notice
                  State the term remaining                                           3350 Buschwood Park Dr
                                                                                     Suite 200
              List the contract number of any                                        Tampa, FL 33618

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                  Case 19-14930-RBR                              Doc 34    Filed 04/30/19         Page 44 of 68
 Debtor 1 Advance Case Parts, Inc.                                                                    Case number (if known)   19-14930-RBR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

                    government contract


 2.5.        State what the contract or                   2016 CHEVY
             lease is for and the nature of               CORVETTE
             the debtor's interest                        1G1YD2D79G5113090
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CMOKN3JK703500
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN0JK703499
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN4JK701819
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN4JK703313
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN6JK702065
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN3JK701682
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CMOKN4JK701917
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN1JK703303
                                                          2017 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN5HK706151
                                                          2017 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN7HK721248
                                                          2017 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN2HK706284
                                                          2018 NISSAN VAN
                                                          NV200
                                                          3N6CM0KN3JK703772
                  State the term remaining
                                                                                              Enterprise Fleet Management
             List the contract number of any                                                  9315 Olive Blvd
                   government contract                                                        Saint Louis, MO 63132


 2.6.        State what the contract or                   Service Partner
             lease is for and the nature of               Agreement dated
             the debtor's interest                        March 11, 2019

                  State the term remaining                11 months
                                                          (automatically renews
                                                          on an annual basis)                 Folliet LLC
             List the contract number of any                                                  801 Church Ln
                   government contract                                                        Easton, PA 18040
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-14930-RBR                              Doc 34    Filed 04/30/19         Page 45 of 68
 Debtor 1 Advance Case Parts, Inc.                                                                    Case number (if known)   19-14930-RBR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease



 2.7.        State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement dated May
             the debtor's interest                        30, 2014 and
                                                          Addendum dated June
                                                          1, 2014 for leased
                                                          premises located at 326
                                                          Foreststone Drirve,
                                                          West Union, SC 29696
                  State the term remaining                ending at midnight May
                                                          31, 2040                            G. Hude Jr. and P. Podhurst
             List the contract number of any                                                  12489 NW 44th St
                   government contract                                                        Coral Springs, FL 33065


 2.8.        State what the contract or                   Bid No. RTQ-00256
             lease is for and the nature of               Repairs
             the debtor's interest                        Replacement/Parts
                                                          Appl. & Kitc.
                  State the term remaining                through May 31, 2024
                                                                                              Miami-Dade Board of County Commissioners
             List the contract number of any                                                  111 NW 1st St, Suite 220
                   government contract                                                        Miami, FL 33128


 2.9.        State what the contract or                   Contract ITB-15-075-AC
             lease is for and the nature of               - Kitchen Equipment
             the debtor's interest                        Repairs and/or Install

                  State the term remaining                expires August 9, 2019              Miami-Dade County Public Schools
                                                                                              1450 NE 2nd Ave
             List the contract number of any                                                  Suite 650
                   government contract                                                        Miami, FL 33132


 2.10.       State what the contract or                   Accounts Receivable
             lease is for and the nature of               Administration
             the debtor's interest                        Agreement dated

                  State the term remaining
                                                                                              Newtek Business Credit
             List the contract number of any                                                  1981 Marcus Ave, Ste 130
                   government contract                                                        New Hyde Park, NY 11042


 2.11.       State what the contract or                   Term Contract
             lease is for and the nature of               #750727C - Repair of
             the debtor's interest                        Commercial Kitchen
                                                          Equipment
                  State the term remaining                through December 20,                Palm Beach County Board of County Commis
                                                          2019                                50 South Military Trail
             List the contract number of any                                                  Suite 110
                   government contract                                                        West Palm Beach, FL 33415-3199




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-14930-RBR                              Doc 34    Filed 04/30/19         Page 46 of 68
 Debtor 1 Advance Case Parts, Inc.                                                                    Case number (if known)   19-14930-RBR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

 2.12.       State what the contract or                   Term contract
             lease is for and the nature of               #650355D
             the debtor's interest                        Repair of Kitchen
                                                          Equipment,
                                                          Commercial, Gas
                  State the term remaining                through June 30, 2019               Palm Beach County Board of County Commis
                                                                                              50 South Military Trail
             List the contract number of any                                                  Suite 110
                   government contract                                                        West Palm Beach, FL 33415-3199


 2.13.       State what the contract or                   Bid #17C-38T Term
             lease is for and the nature of               Contract for Purchase
             the debtor's interest                        and Installation of
                                                          Indoor and Outdoor
                                                          Walk-in Collers and
                                                          Freezers
                  State the term remaining                May 2017 - May 2020
                                                                                              Palm Beach County School District
             List the contract number of any                                                  3300 Forest Hill Blvd
                   government contract                                                        West Palm Beach, FL 33406


 2.14.       State what the contract or                   RFQ #150705/CC
             lease is for and the nature of               Commercial Kitchen
             the debtor's interest                        Appliances,
                                                          Preventative
                                                          Maintenance & Repair,
                                                          Term Conrtact
                  State the term remaining
                                                                                              Palm Beach County School District
             List the contract number of any                                                  3300 Forest Hill Blvd
                   government contract                                                        West Palm Beach, FL 33406


 2.15.       State what the contract or                   Quote No. 1805-103T
             lease is for and the nature of               for Q-Tec Installation
             the debtor's interest                        Project - Phase II

                  State the term remaining
                                                                                              Palm Beach County School District
             List the contract number of any                                                  3300 Forest Hill Blvd
                   government contract                                                        West Palm Beach, FL 33406


 2.16.       State what the contract or                   Service Agreement
             lease is for and the nature of               dated July 9, 2018.
             the debtor's interest

                  State the term remaining                ends on June 30, 2019
                                                                                              Palm Beach State College
             List the contract number of any                                                  4200 Congress Ave
                   government contract                                                        Lake Worth, FL 33461




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-14930-RBR                              Doc 34    Filed 04/30/19         Page 47 of 68
 Debtor 1 Advance Case Parts, Inc.                                                                    Case number (if known)   19-14930-RBR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease

 2.17.       State what the contract or                   Services Agreement
             lease is for and the nature of               dated July 15, 2013 and
             the debtor's interest                        Statement of Work
                                                          dated July 15, 2013
                  State the term remaining
                                                                                              Publix Super Markets, Inc.
             List the contract number of any                                                  3300 Publix Corporate Parkway
                   government contract                                                        Lakeland, FL 33811-3311


 2.18.       State what the contract or                   Agreement No. 1116955
             lease is for and the nature of               dated January 11, 2016.
             the debtor's interest                        Term is 60 months.
                                                          Xerox WorkCentre 7845
                                                          with Professional
                                                          Finisher serial number
                                                          MX4767996
                                                          Xerox ColorQube
                                                          8900MFP serial number
                                                          XY7000524
                  State the term remaining                January 2021
                                                                                              QuestingHound Technology Partners
             List the contract number of any                                                  3155 SW 10th St, Suite N
                   government contract                                                        Deerfield Beach, FL 33442


 2.19.       State what the contract or                   Term Conrtact for
             lease is for and the nature of               HVAC Light
             the debtor's interest                        Commercial Repairs,
                                                          Service and
                                                          Installations
                  State the term remaining                through October 1,                  School District of Palm Beach County, FL
                                                          2019                                3300 Forest Hill Blvd.
             List the contract number of any                                                  Suite A-323
                   government contract                                                        West Palm Beach, FL 33406-5813


 2.20.       State what the contract or                   Term Contract for
             lease is for and the nature of               Cafeteria and Culinary
             the debtor's interest                        Arts Equipmenet, OEM
                                                          Parts, Installation and
                                                          Repair
                  State the term remaining                through October 30,                 School District of Palm Beach County, FL
                                                          2020                                3300 Forest Hill Blvd.
             List the contract number of any                                                  Suite A-323
                   government contract                                                        West Palm Beach, FL 33406-5813


 2.21.       State what the contract or                   2015 CHEVY TRUCK
             lease is for and the nature of               1GB0CUEG1FZ521158
             the debtor's interest                        2016 HINO FLAT BED
                                                          5PVNE8JT0G4S56625
                  State the term remaining
                                                                                              Sutton Leasing
             List the contract number of any                                                  3555 East 14 Mile Rd
                   government contract                                                        Sterling Heights, MI 48310

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-14930-RBR                              Doc 34    Filed 04/30/19         Page 48 of 68
 Debtor 1 Advance Case Parts, Inc.                                                                    Case number (if known)   19-14930-RBR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired
                                                                                          lease


 2.22.       State what the contract or                   Authorized Service
             lease is for and the nature of               Agreement dated
             the debtor's interest                        January 10, 2017

                  State the term remaining                automatically renews
                                                          annually                            Univex Corporation
             List the contract number of any                                                  3 Old Rockingham Rd
                   government contract                                                        Salem, NH 03079


 2.23.       State what the contract or                   warranty services
             lease is for and the nature of               effective January 10,
             the debtor's interest                        2017

                  State the term remaining                automatically renews
                                                                                              Univex Corporation
             List the contract number of any                                                  3 Old Rockingham Rd
                   government contract                                                        Salem, NH 03079




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                  Case 19-14930-RBR                  Doc 34   Filed 04/30/19           Page 49 of 68
 Fill in this information to identify the case:

 Debtor name         Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-14930-RBR
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      ACSS, LLC                         12489 NW 44th St                                 CT Corporation                  D       2.7
                                               Coral Springs, FL 33065                          System, as Rep.                  E/F
                                                                                                                                G



    2.2      ACSS, LLC                         12489 NW 44th St                                 Newtek Small                    D       2.12
                                               Coral Springs, FL 33065                          Business Finance,                E/F
                                               guarantor                                        LLC
                                                                                                                                G



    2.3      Advance Case                      12489 NW 44th St                                 CT Corporation                  D       2.7
             Parts RE                          Coral Springs, FL 33065                          System, as Rep.                  E/F
             Holdings LLC
                                                                                                                                G



    2.4      Advance Case                      12489 NW 44th St                                 CDS Business                    D       2.3
             Parts RE                          Coral Springs, FL 33065                          Services                         E/F
             Holdings LLC
                                                                                                                                G



    2.5      Advance Case                      4100 N Powerline Rd                              Newtek Small                    D       2.10
             Parts RE                          Suite Y-2                                        Business Finance,                E/F
             Holdings LLC                      Pompano Beach, FL 33073                          LLC
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                  Case 19-14930-RBR                  Doc 34   Filed 04/30/19        Page 50 of 68

 Debtor       Advance Case Parts, Inc.                                                  Case number (if known)   19-14930-RBR


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Advance Case                      12489 NW 44th St                              Newtek Business             D       2.9
             Parts RE                          Coral Springs, FL 33065                       Credit                       E/F
             Holdings LLC
                                                                                                                         G



    2.7      Advance Case                      12489 NW 44th St                              CT Corporation              D       2.7
             Parts                             Coral Springs, FL 33065                       System, as Rep.              E/F
             Refrigeration
                                                                                                                         G
             LLC



    2.8      Advance Case                      12489 NW 44th St                              CDS Business                D       2.3
             Parts, LLC                        Coral Springs, FL 33065                       Services                     E/F
                                                                                                                         G



    2.9      Advance Case                      12489 NW 44th St                              Newtek Business             D       2.9
             Parts, LLC                        Coral Springs, FL 33065                       Credit                       E/F
                                                                                                                         G



    2.10     Advance Case                      12489 NW 44th St                              Newtek Small                D       2.12
             Parts, LLC                        Coral Springs, FL 33065                       Business Finance,            E/F
                                               guarantor                                     LLC
                                                                                                                         G



    2.11     Advance Case                      12485-12489 NW 44th St                        Newtek Small                D       2.12
             RE Holdings,                      Coral Springs, FL 33071                       Business Finance,            E/F
             LLC                                                                             LLC
                                                                                                                         G



    2.12     Advance                           12489 NW 44th St                              CT Corporation              D       2.7
             Gourmet Foods                     Coral Springs, FL 33065                       System, as Rep.              E/F
             & Catering, Inc.
                                                                                                                         G



    2.13     Advance Service                   12489 NW 44th St                              CT Corporation              D       2.7
             & Repair, Inc.                    Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G




Official Form 206H                                                       Schedule H: Your Codebtors                                  Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                  Case 19-14930-RBR                  Doc 34   Filed 04/30/19        Page 51 of 68

 Debtor       Advance Case Parts, Inc.                                                  Case number (if known)   19-14930-RBR


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Check Drafters                    12489 NW 44th St                              CT Corporation              D       2.7
             International                     Coral Springs, FL 33065                       System, as Rep.              E/F
             Corporation
                                                                                                                         G



    2.15     George E. Hude,                   8172 Ocho Rios Ln                             American Express            D
             Jr.                               Wellington, FL 33414                          Plum                         E/F       3.9
                                                                                                                         G



    2.16     George E. Hude,                   8172 Ocho Rios Ln                             Newtek Small                D       2.12
             Jr.                               Wellington, FL 33414                          Business Finance,            E/F
                                               guarantor                                     LLC
                                                                                                                         G



    2.17     George E. Hude,                   8172 Ocho Rios Ln                             Charles Monroe              D
             Jr.                               Wellington, FL 33414                                                       E/F       3.19
                                                                                                                         G



    2.18     GPG LLC                           12489 NW 44th St                              Newtek Small                D       2.12
                                               Coral Springs, FL 33065                       Business Finance,            E/F
                                               guarantor                                     LLC
                                                                                                                         G



    2.19     GPG, LLC                          12489 NW 44th St                              CT Corporation              D       2.7
                                               Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G



    2.20     Just Doggin' It                   12489 NW 44th St                              CT Corporation              D       2.7
             Inc.                              Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G



    2.21     Lot O Winners,                    12489 NW 44th St                              CT Corporation              D       2.7
             Inc.                              Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G




Official Form 206H                                                       Schedule H: Your Codebtors                                  Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                  Case 19-14930-RBR                  Doc 34   Filed 04/30/19        Page 52 of 68

 Debtor       Advance Case Parts, Inc.                                                  Case number (if known)   19-14930-RBR


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Paul Podhurst                     12760 NW 15th St                              CT Corporation              D       2.7
                                               Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G



    2.23     Paul Podhurst                     12760 NW 15th St                              Newtek Small                D       2.12
                                               Coral Springs, FL 33065                       Business Finance,            E/F
                                               guarantor                                     LLC
                                                                                                                         G



    2.24     Paulmark, Inc.                    12489 NW 44th St                              CT Corporation              D       2.7
                                               Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G



    2.25     PDSP, LLC                         12489 NW 44th St                              CT Corporation              D       2.7
                                               Coral Springs, FL 33065                       System, as Rep.              E/F
                                                                                                                         G



    2.26     Supermarket                       12489 NW 44th St                              CT Corporation              D       2.7
             Professionals,                    Coral Springs, FL 33065                       System, as Rep.              E/F
             Inc.
                                                                                                                         G



    2.27     The Dream                         12489 NW 44th St                              CT Corporation              D       2.7
             Ticket, Inc.                      Coral Springs, FL 33206-5000                  System, as Rep.              E/F
                                                                                                                         G



    2.28     Travelers                         PO Box 660317                                 Charles Monroe              D
                                               Dallas, TX 75266-0317                                                      E/F       3.19
                                                                                                                         G




Official Form 206H                                                       Schedule H: Your Codebtors                                  Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 53 of 68



 Fill in this information to identify the case:

 Debtor name         Advance Case Parts, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         19-14930-RBR
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $1,513,610.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $5,591,242.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $5,203,982.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 54 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               American Express Gold                                       various                          $15,003.32          Secured debt
               PO Box 650448                                                                                                    Unsecured loan repayments
               Dallas, TX 75265                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   credit card

       3.2.
               American Express Platinum                                   various                          $52,988.00          Secured debt
               PO Box 650448                                                                                                    Unsecured loan repayments
               Dallas, TX 75265                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   credit card

       3.3.
               American Express Plum                                       various                         $290,458.00          Secured debt
               PO Box 650448                                                                                                    Unsecured loan repayments
               Dallas, TX 75265                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   credit card

       3.4.
               American Management Services, Inc.                          various                         $135,500.00          Secured debt
               8250 Exchange Dr.                                                                                                Unsecured loan repayments
               Ste 132                                                                                                          Suppliers or vendors
               Orlando, FL 32809
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Bizerba USA, Inc.                                           various                          $36,347.00          Secured debt
               PO Box 826704                                                                                                    Unsecured loan repayments
               Philadelphia, PA 19182-6704                                                                                      Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Broward County Tax Collector                                various                          $29,184.80          Secured debt
               115 S. Andrews Ave                                                                                               Unsecured loan repayments
               Room A100                                                                                                        Suppliers or vendors
               Fort Lauderdale, FL 33301                                                                                        Services
                                                                                                                                Other   taxes

       3.7.
               Brown & Brown of Florida, Inc.                              3/5/2019                         $25,228.41          Secured debt
               1201 W. Cypress Creek Rd #130                               3/8/2019                                             Unsecured loan repayments
               PO Box 5727                                                                                                      Suppliers or vendors
               Fort Lauderdale, FL 33310-5727                                                                                   Services
                                                                                                                                Other   insurance

       3.8.
               Enterprise Fleet Management                                 various                          $30,498.93          Secured debt
               9315 Olive Blvd                                                                                                  Unsecured loan repayments
               Saint Louis, MO 63132                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   lease payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 55 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Giles Enterprises Inc.                                      various                          $82,357.81          Secured debt
               2750 Gunter Park Dr W                                                                                            Unsecured loan repayments
               Montgomery, AL 36109                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.10
       .    Gold Medal Products Co.                                        various                            $9,456.00         Secured debt
               10700 Medallion Dr                                                                                               Unsecured loan repayments
               Cincinnati, OH 45241                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Hobart Service-Miami                                           various                          $29,244.00          Secured debt
               9100 NW 7th Ave                                                                                                  Unsecured loan repayments
               Miami, FL 33150                                                                                                  Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    Howard-McCray                                                  various                          $10,261.00          Secured debt
               831 East Cayuga St                                                                                               Unsecured loan repayments
               Philadelphia, PA 19124                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.13
       .    IBM Southeast Employee Fed Credit                              various                          $87,160.00          Secured debt
               Union                                                                                                            Unsecured loan repayments
               5070 PGA Blvd                                                                                                    Suppliers or vendors
               Suite 100                                                                                                        Services
               Palm Beach Gardens, FL 33418
                                                                                                                                Other   credit card

       3.14
       .    KaTom Restaurant Supply                                        various                            $8,022.00         Secured debt
               305 Katom Dr                                                                                                     Unsecured loan repayments
               Kodak, TN 37764                                                                                                  Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.15
       .    LVO Manufacturing                                              various                          $38,896.00          Secured debt
               808 North 2nd Ave East                                                                                           Unsecured loan repayments
               Rock Rapids, IA 51246                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    Newtek Small Business Finance, LLC                             various                            $7,471.00         Secured debt
               60 Hempstead Ave                                                                                                 Unsecured loan repayments
               2nd FL
                                                                                                                                Suppliers or vendors
               West Hempstead, NY 11552
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 56 of 68
 Debtor      Advance Case Parts, Inc.                                                                   Case number (if known) 19-14930-RBR



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       .    North Springs Japanese Car Care                                various                            $6,954.00         Secured debt
               12294 Wiles Rd                                                                                                   Unsecured loan repayments
               Fort Lauderdale, FL 33321                                                                                        Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.18
       .    Oconee Federal Savings & Loan Assoc.                           1/10/2019                        $13,612.00          Secured debt
               115 EN 2nd St                                               2/25/2019                                            Unsecured loan repayments
               Seneca, SC 29678                                            2/8/2019                                             Suppliers or vendors
                                                                           3/29/2019                                            Services
                                                                                                                                Other   lease payments

       3.19
       .    Parts Town, LLC                                                various                         $156,837.60          Secured debt
               1150A N Swift Rd                                                                                                 Unsecured loan repayments
               Addison, IL 60101                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.20
       .    Premium Assignment Corporation                                 various                          $20,035.16          Secured debt
               PO Box 8000                                                                                                      Unsecured loan repayments
               Tallahassee, FL 32314-8000                                                                                       Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.21
       .    Structural Concepts                                            various                          $10,427.00          Secured debt
               888 East Porter Rd                                                                                               Unsecured loan repayments
               Muskegon, MI 49441                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.22
       .    Supermarket Parts Warehouse                                    various                          $11,577.00          Secured debt
               715 Glen Wild Rd, Bldg #2                                                                                        Unsecured loan repayments
               Woodridge, NY 12789                                                                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.23
       .    T-Mobile                                                       various                            $9,114.43         Secured debt
               PO Box 790047                                                                                                    Unsecured loan repayments
               Saint Louis, MO 63179-0047                                                                                       Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.24
       .    Universal Advantage Fleet Card                                 various                          $35,848.09          Secured debt
               PO Box 70887                                                                                                     Unsecured loan repayments
               Charlotte, NC 28272-0887                                                                                         Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 19-14930-RBR                        Doc 34        Filed 04/30/19             Page 57 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.25
       .    UPS                                                            various                          $37,394.00            Secured debt
               PO Box 7247-0244                                                                                                   Unsecured loan repayments
               Philadelphia, PA 19170-0001                                                                                        Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other

       3.26
       .    Vikng East                                                     1/2/2019                           $9,902.25           Secured debt
               325 Horizon Dr                                                                                                     Unsecured loan repayments
               Suwanee, GA 30024                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Coral Springs Corporate                           foreclosure of a           Circuit Court, Broward                        Pending
               Center Condominium                                claim of lien for          County                                     On appeal
               Association, Inc. v. Advance                      unpaid                     201 S.E. 6th Street
                                                                                                                                       Concluded
               Case Parts, Inc. and Newtek                       condomimium                Fort Lauderdale, FL 33301
               Small Business Finance, LLC                       assessments
               CACE-19-003334


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-14930-RBR                        Doc 34        Filed 04/30/19             Page 58 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.2.    Skyfood Equipment LLC v.                          open                      County Court, Broward                      Pending
               Advance Case Parts, Inc.                          account/unjust            County                                 On appeal
               COCE-18-004279                                    enrichment                201 S.E. 6th Street
                                                                                                                                  Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.3.    New York Mart Sunrise, Inc. v.                    breach of contract        Circuit Court, Broward                     Pending
               Advance Case Parts, Inc.                                                    County                                 On appeal
               CACE-16-019304                                                              201 S.E. 6th Street
                                                                                                                                  Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.4.    WWEX Franchise Holdings,                          breach of contract        Circuit Court, Broward                     Pending
               LLC v. Advance Case Auto                                                    County                                 On appeal
               Parts, Inc.                                                                 201 S.E. 6th Street
                                                                                                                                  Concluded
               CACE-18-20539                                                               Fort Lauderdale, FL 33301

       7.5.    Alto-Shaam Inc. v. Advance                        open                      Circuit Court, Broward                 Pending
               Case Parts, Inc.                                  account/account           County                                 On appeal
               CACE-17-005247                                    stated                    201 S.E. 6th Street                        Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.6.    FedEx Corporate Services,                         open                      Circuit Court, Broward                 Pending
               Inc. v. Advance Case Parts,                       account/account           County                                 On appeal
               Inc.                                              stated                    201 S.E. 6th Street                        Concluded
               CACE-18-017607                                                              Fort Lauderdale, FL 33301

       7.7.    American Panel Corporation                        open                      Circuit Court, Broward                 Pending
               v. Advance Case Parts, Inc.                       account/account           County                                 On appeal
               CACE-18-002991                                    stated                    201 S.E. 6th Street                        Concluded
                                                                                           Fort Lauderdale, FL 33301

       7.8.    Charles Monroe                                    car accident on                                                      Pending
               Claim No. E2R2785                                 July 9, 2018                                                     On appeal
                                                                                                                                  Concluded

       7.9.    2909 Lee Blvd. Supermarket                        breach of contract        In the Circuit Court, Lee                  Pending
               Corp. v. Advance Case Parts,                                                County                                 On appeal
               Inc.                                                                        1700 Monroe St
                                                                                                                                  Concluded
               17-CA-002654                                                                Fort Myers, FL 33901


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-14930-RBR                         Doc 34          Filed 04/30/19              Page 59 of 68
 Debtor        Advance Case Parts, Inc.                                                                     Case number (if known) 19-14930-RBR




       None
       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss          Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Akerman LLP
                 350 E. Las Olas Boulevard
                 Suite 1600
                 Fort Lauderdale, FL 33301                           Attorney Fees                                             4/8/2019                $35,000.00

                 Email or website address
                 eyal.berger@akerman.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                           Description of property transferred or                    Date transfer           Total amount or
                Address                                          payments received or debts paid in exchange               was made                         value
       13.1                                                      monies paid on the following dates:
       .                                                         6/28/2017
                Safeco Insurance                                 12/6/2017
                P.O. Box 91016                                   12/15/2017
                Chicago, IL 60680-1016                           3/30/2018                                                                               $1,184.40

                Relationship to debtor
                For the benefit of Mr. Hude




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 60 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



               Who received transfer?                            Description of property transferred or                  Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange             was made                      value
       13.2                                                      monies paid on the following dates:
       .                                                         5/31/2017
                                                                 8/17/2017
                                                                 8/28/2017
                                                                 9/18/2017
                                                                 12/18/2017
                                                                 1/17/2018
               Discover Financial Services                       2/12/2018
               P.O. Box 6103                                     2/20/2018
               Carol Stream, IL 60197-6103                       3/19/2018                                                                          $1,827.00

               Relationship to debtor
               For the benefit of Mr.
               Podhurst


       13.3                                                      monies paid on the following dates:
       .                                                         10/11/2017
                                                                 11/22/2017
                                                                 12/19/2017
               Bank of the West                                  1/19/2018
               180 Montgomery St                                 2/22/2018
               San Francisco, CA 94104                           3/23/2018                                                                          $3,860.96

               Relationship to debtor
               For the benefit of Mr. Hude


       13.4                                                      monies paid on the following dates:
       .                                                         4/20/2017
                                                                 7/21/2017
                                                                 8/18/2017
                                                                 9/20/2017
                                                                 12/18/2017
               American Express Platinum                         1/18/2018
               PO Box 650448                                     2/20/2018
               Dallas, TX 75265                                  3/18/2018                                                                          $4,834.00

               Relationship to debtor
               For the benefit of Mr. Hude


       13.5 Palm Beach Boat Club
       .    255 E. 22nd Ct.
               2nd Floor
               West Palm Beach, FL 33404                         monies paid                                             1/1/2018                     $138.03

               Relationship to debtor
               For the benefit of Mr. Hude


       13.6 Palm Beach County DMV
       .    PO Box 3715
               FL 33400-2000                                     monies paid                                             2/15/2018                    $152.23

               Relationship to debtor
               For the benefit of Mr. Hude




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 61 of 68
 Debtor      Advance Case Parts, Inc.                                                                   Case number (if known) 19-14930-RBR



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.7 Boat Connection
       .    71 S Military Trail
               West Palm Beach, FL 33415                         monies paid                                             3/10/2018                      $1,284.27

               Relationship to debtor
               For the benefit of Mr. Hude


       13.8 Sea Tow
       .    2300 Broadway Ave
               West Palm Beach, FL 33404                         monies paid                                             4/6/2018                         $179.00

               Relationship to debtor
               For the benefit of Mr. Hude


       13.9 Lincoln Automotive Fin.                              monies paid on the following dates:
       .    Services                                             1/26/2018
               PO Box 105704                                     3/26/2018
               Atlanta, GA 30348                                 3/26/2018                                                                              $2,046.27

               Relationship to debtor
               For the benefit of Mr. Hude


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 62 of 68
 Debtor      Advance Case Parts, Inc.                                                                   Case number (if known) 19-14930-RBR



                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    063-84653 Advance Case Parts, Inc.                                                         EIN: XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was            Last balance
                Address                                          account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                             Value
       Advance Case Parts RE Holdings LLC                                                                 Decoral America Corporation                 $4,000.00
       12489 NW 44th St                                                                                   security deposit for rental of
       Pompano Beach, FL 33065                                                                            warehouse.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19              Page 63 of 68
 Debtor      Advance Case Parts, Inc.                                                                   Case number (if known) 19-14930-RBR



      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Alpina Tax & Accounting Services                                                                                           2017 - present
                    4171 West Hillsboro Blvd. Suite 4
                    Coconut Creek, FL 33073-2154

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Kenwal Singh                                                                                                               01/11/2017 to
                    466 Lyons Road                                                                                                             10/26/2018
                    West Palm Beach, FL 33411

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 64 of 68
 Debtor      Advance Case Parts, Inc.                                                                   Case number (if known) 19-14930-RBR



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       Alpina Tax & Accounting Services                                                                                     2017 - present
                    4171 West Hillsboro Blvd. Suite 4
                    Coconut Creek, FL 33073-2154

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Michael G. Picardi Sr.
                    21321 Chinaberry Dr
                    Boca Raton, FL 33428

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Newtek Small Business Finance, LLC
                    60 Hempstead Ave
                    2nd FL
                    West Hempstead, NY 11552
       26d.2.       Aegis Financial
                    3401 W Cypress St #201
                    Tampa, FL 33607
       26d.3.       Enterprise Fleet Management
                    9315 Olive Blvd
                    Saint Louis, MO 63132
       26d.4.       Horizon Bradco
                    412 Warren St
                    Schenectady, NY 12305
       26d.5.       American Mangement Services, Inc.
                    8250 Exchange Dr.
                    Ste 132
                    Orlando, FL 32809

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul Podhurst                                  12760 NW 15th St                                    President                             57.28%
                                                      Coral Springs, FL 33071




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 65 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       George E. Hude, Jr.                            8172 Ocho Rios Ln                                   Treasurer                           42.72%
                                                      Wellington, FL 33414

       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Michael G. Picardi Sr.                         21321 Chinaberry Dr                                 Chief Financial Officer             0%
                                                      Boca Raton, FL 33428



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.1                                                                                                              Annual salary
       .                                                                                                                 paid from
               Michael G. Picardi Sr.                                                                                    03.16.18
               21321 Chinaberry Dr                                                                                       through
               Boca Raton, FL 33428                              $25,961.55                                              04.15.19        salary

               Relationship to debtor
               CFO


       30.2                                                                                                              Annual salary
       .                                                                                                                 paid from
               Paul Podhurst                                                                                             03.16.18
               12760 NW 15th St                                                                                          through
               Coral Springs, FL 33071                           $162,851.83                                             04.15.19        salary

               Relationship to debtor
               President/CEO


       30.3                                                                                                              Annual salary
       .                                                                                                                 paid from
               George E. Hude, Jr.                                                                                       03.16.18
               8172 Ocho Rios Ln                                                                                         through
               Wellington, FL 33414                              $141,710.62                                             04.15.19        salary

               Relationship to debtor
               Treasurer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 19-14930-RBR                       Doc 34         Filed 04/30/19             Page 66 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



               Name and address of recipient                     Amount of money or description and value of             Dates           Reason for
                                                                 property                                                                providing the value
       30.4                                                                                                              Annual salary
       .                                                                                                                 paid from
               Cayla Hope Podhurst                                                                                       03.16.18
               12760 NW 15th St.                                                                                         through
               Coral Springs, FL 33071                           $11,446.89                                              04.15.19        salary

               Relationship to debtor
               daughter of Paul Podhurst,
               President/CEO


       30.5                                                                                                              Annual salary
       .    Michael P. Picardi                                                                                           paid from
               5130 Las Verdes Circle APT                                                                                03.16.18
               315                                                                                                       through
               Delray Beach, FL 33484                            $40,395.00                                              04.15.19        salary

               Relationship to debtor
               son of Michael G. Picardi, Sr.,
               CFO


       30.6                                                                                                              6/22/2018
       .    Safeco Insurance                                                                                             8/24/2018
               P.O. Box 91016                                                                                            10/15/2018
               Chicago, IL 60680-1016                            $1,426.09                                               3/29/2019

               Relationship to debtor
               For the benefit of Mr. Hude


       30.7                                                                                                              4/17/2018
       .                                                                                                                 6/18/2018
                                                                                                                         7/17/2018
                                                                                                                         8/16/2018
                                                                                                                         8/17/2018
               Discover Financial Services                                                                               9/17/2018
               P.O. Box 6103                                                                                             10/17/2018
               Carol Stream, IL 60197-6103                       $1,815.87                                               11/7/2018

               Relationship to debtor
               For the benefit of Mr.
               Podhurst


       30.8                                                      4/23/2018
       .                                                         6/29/2018
                                                                 7/24/2018
                                                                 9/21/2018
                                                                 9/25/2018
                                                                 10/24/2018
                                                                 12/11/2018
                                                                 1/11/2019
               Bank of the West                                  1/24/2019
               180 Montgomery St                                 3/4/2019
               San Francisco, CA 94104                           3/27/2019                                               $5,815.57

               Relationship to debtor
               For the benefit of Mr. Hude




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 19-14930-RBR                        Doc 34        Filed 04/30/19             Page 67 of 68
 Debtor       Advance Case Parts, Inc.                                                                  Case number (if known) 19-14930-RBR



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.9                                                                                                              4/18/2018
       .                                                                                                                 5/18/2018
                                                                                                                         6/18/2018
                                                                                                                         7/18/2018
                                                                                                                         8/17/2018
                                                                                                                         9/18/2018
                                                                                                                         10/18/2018
                                                                                                                         11/19/2018
                                                                                                                         12/18/2018
                                                                                                                         1/22/2019
               American Express Platinum                                                                                 2/18/2019
               PO Box 650448                                                                                             3/18/2019
               Dallas, TX 75265                                  $8,996.00                                               4/9/2019

               Relationship to debtor
               For the benefit of Mr. Hude


       30.1 Synchrony / Amazon
       0.   P.O. Box 960013                                                                                              5/21/2018
               Orlando, FL 32896-0013                            $200.03                                                 5/22/2018

               Relationship to debtor
               For the benefit of Mr. Hude


       30.1                                                                                                              5/1/2018
       1.                                                                                                                6/1/2018
               Palm Beach Boat Club                                                                                      7/1/2018
               255 E. 22nd Ct.                                                                                           8/1/2018
               2nd Floor                                                                                                 9/1/2018
               West Palm Beach, FL 33404                         $828.18                                                 12/1/2018

               Relationship to debtor
               For the benefit of Mr. Hude


       30.1 Sheehan Autoplex
       2.   2681 N Federal Hwy
               Pompano Beach, FL 33064                           $11,200.00                                              8/9/2018

               Relationship to debtor
               For the benefit of Mr.
               Podhurst


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 19-14930-RBR   Doc 34   Filed 04/30/19   Page 68 of 68
